 In the Matter of LORD MANUFACTURING COMPANYandUNITED RUBBERWORKERS OF AMERICA(C. I. 0.)Case No. R-5048. -Decided April 29, 1943Mr. W. Pitt Gifford,of Erie, Pa., for the Company.Messrs.H. R. Lloydand R. L.Cruden,of Akron, Ohio, andMr.Stephen J. O'Connor,of Erie, Pa., for the Rubber Workers.Mr. John A. Spaeder,of Erie, Pa., for the Association.Miss Muriel J. Levor,of counsel to the Board.DECISION'AND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Rubber Workers ofAmerica,, (C. I. 0.), herein called the Rubber Workers, alleging that.a question affecting commerce had arisen-concerning the representationof employees of Lord Manufacturing Company, Erie, Pennsylvania,,herein called the Company, the National Labor Relations Board pro-,vided for an appropriate hearing upon due notice before S. Craig-Carnes, Trial Examiner. Said hearing was held at Erie, Pennsylvania,on March 24, 1943. The Company, the Rubber Workers, and Lord,Employees Association; herein called the Association, appeared, par-ticipated, and were afforded full opportunity to be heard, toexamineand cross-examine witnesses, and to introduce 'evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYLord Manufacturing Company, a Pennsylvania corporation, isengaged at its Erie, Pennsylvania, plant, in the manufacture of anti-vibration mountings and similar products.The principal raw mate-rials used by the Company are steel, aluminum, and monel.Duringthe year 1942 the Company made purchases of raw materials amount-ing to $3,000,000, of which approximately 70 percent was shippedfrom points outside the State of Pennsylvania.During the same49 N. L. R. B., No. 33.273I LORD mANi'UTFACTURIINM COMPANY279period manufactured products of this plant amounted to over $10,-1_000000 in value, of which approximately 90 percent was shipped topoints outside the State of Pennsylvania.For purposes of this proceeding the Company concedes that itis engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Lord Employees Association is an unaffiliated labor organizationadmitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATION,On or about February 13, 1943, the Rubber Workers in a letterto the Company claimed to represent a majority of the Company'sproduction and maintenance employees,' and requested a conferencefor, the purposes of collective bargaining.On or about February18, 1943, the Company replied that it had an unexpired contract Withthe Association and that it could not recognize the Rubber Workersas a collective bargaining agent unless and until it was duly certifiedas such by the Board.'The contract. referred to by the Company was executed by theCompany and 'the Association on March 16, 1942. It provided thatitwas to remain in effect for 1 year and to be renewed automaticallyin the absence of thirty (30) days' notice of a desire to terminateormodify.However, neither the Company nor the Associationassert the contract is a bar to an election. Since the Rubber Workersgave notice,of its representation claims prior to the automatic renewalof the contract, the contract does not constitute a bar to an investiga-tion of representatives.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Rubber Workers represents a substantialnumber of employees in the unit hereinafter found appropriate .1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Rubber Workers claims as, an appropriate unit "all productionand maintenance employees of the Company, excluding clerical,1 The Regional Director reported that the Rubber workers submitted 599 cards, of which427, all bearing apparently genuine original signatures,correspond with names on theCompany's pay roll of March 6, 1943, containing 1,600 names. The Association submittedno evidence of representation and relies on its contract as evidence of interest in thisproceeding. 280DECISIONSOF NATLONALLABOR RELATffONS BOARDsupervisory, foremen and -guards, and also, excluding professionaltechnical employees."- The Association contends the appropriatebargaining unit should be all hourly rated employees except 'fore-men, guards, salaried offices employees, - not including, however,office workers employed on an hourly rated basis in departmentaloffices located throughout the plants of the Company." -Althoughthe terminology of their contentions is diverse, the controversy re-lates only to the inclusion in the unit of a group of 45 time or produc-tion clerks working in the plant, whom the Company desires to excludeas confidential employees, and of a small group of non-professionallaboratory workers.Time Clerks:The,time clerks, who are hourly paid, work through-out the, plant.Their headquarters are offices located in the variousmanufacturing divisions.They divide their time between these of.,fees and the manufacturing divisions proper where some of, themspend a majority. of their. time.. They, work directly under thesupervision of the superintendent of the division in which their par-ticular, office is located.The time clerks' function is a liaison be-tween production work and the general offices.They receive timecards from the production employees.From thesecards data isobtained- on the number of hours spent on the various types of work,which data is furnished to the cost department.They also obtainresults of the machine inspection on ' the amount of work rejected,from which, together with the time cards, are worked up productionrecords,which in turn are sent to the production control depart.ment.,The time clerks do not set pay rates.On these facts we findno merit in the Company's contention that these employees are con-fidential, and since, although largely clerical, their work is closelyrelated to production, we will include them in the unit of productionand maintenance employee8.2'.Laboratory employees:These laboratory workers are non-profes-sionalemployees who have had only a high school education.Theywork under the supervision of a chemist.Although most of theirtime is spent in the laboratory, they also go out into the manufactur-ing divisions to get pieces of rubber or to obtain information or topass on instructions from the chemist under whose direction theywork.The Board has frequently found that employees with simi-lar status and duties should be included in a production unit.3Ac-2Matter of The Edward Valve & Manufacturing Company, Inc.andLocalUnion No.2498,SteelWorkers Organizing Committee,C. I.0., 38 N. L. R.B 428;Matter of MuellerBrass CompanyandUnited Automobile,Aircraftand Agricultural ImplementWorkers(U. A. W.-C.I.0.), 39 N. L. R. B 167;Matter ofGeneral SteelCastings CorporationandSteel Workers Organizing Committee, C.I.0., 41 N. L.R. B 350.3Matter of The MathiesonAlkaliWorksandDistrict 50, United Mine Workers of Amer-ica, 38 N. L. R.B. 1084;Matter of MacAndrews&Forbes CompanyandLicorice & PaperEmployees Association of Camden,New Jersey,39 N. L. R B. 699. LORD, MANUFACTURING COMPANY281 -cordingly, we shall-include these non-professional laboratory workersin the unit.-We find that all production and maintenance 'employees of theCompany at its Erie, Pennsylvania, plant, including time clerks whowork, throughout, the. plant and non-professional laboratory em;ployees, but excluding all supervisory employees, foremen and'assist-ant foremen, plant-protection,- professional technical, and office andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9'(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that' the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purpose of collective bargaining with Lord Manufac-turing Company, Erie, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30)-days from the date- of this Direction, under the direction andsupervision of the Regional Director for the ' Sixth Region, act-ing in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces, of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether they desire tobe represented by United Rubber Workers of America, affiliated withthe Congress of Industrial Organizations, or by Lord EmployeesAssociation, for the purposes of collective bargaining, or by neither.